DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirements, Applicant is required to elect one Group, one Species including corresponding claim(s) from Species A1, A2, and A3, another Species including corresponding claim(s) from Species B1 and B2, and the third Species including corresponding claim(s) from Species C1, C2, and C3.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 23-40, drawn to an electric power generator.
Group II, claims 41, 43, drawn to a power generator module.
Group III, claims 42, drawn to an electric circuit.
Group IV, claims 44, drawn to a capacitor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: An electric power generator (EPG) comprising at least a first electrode (11) and a second electrode (12), wherein the electric power generator comprises an active material between said electrodes (11,12), said active material comprising at least one oxygen-containing compound selected from the group consisting of MgO, ZnO, ZrOCl2, ZrO2, SiO2, Bi2O3, Fe3O4, A1203,TiO2, BeO, CaO, Ga2O3, In203, GeO2, SnO2 and PbO2, wherein the particle size of the oxygen-containing compound has an average diameter in the range from 10 nm to 40 pm and wherein a thickener additive selected from the group consisting of agar agar, xanthan gum, methyl cellulose, and arabic gum is absent and wherein the at least one oxygen- containing compound or a mixture thereof is in an amount in the range from 50% to 100% (w/w) with respect to the amount of the active material.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JANG (Enhancement of Dye Adsorption on TiO2 Surface through Hydroxylation Process for Dye-sensitized Solar Cells). 
JANG teaches an electric power generator (EPG) (see the dye-sensitized solar cell, see Abstract, Experimental, Table 2) comprising at least a first electrode (11) (see the FTO substrate in Experimental) and a second electrode (12) (see the FTO glass in Experimental), wherein the electric power generator comprises an active material (see the TiO2 with N719 dye) between said electrodes (11,12) (see Experimental), said active material comprising at least one oxygen-containing compound selected from the group consisting of MgO, ZnO, ZrOCl2, ZrO2, SiO2, Bi2O3, Fe3O4, A1203,TiO2, BeO, CaO, Ga2O3, In203, GeO2, SnO2 and PbO2 (see TiO2) wherein the particle size of the oxygen-containing compound has an average diameter in the range from 10 nm to 40 um ([Experimental] TiO2 nanoparticle (P25, average particles size: 25 nm)) and wherein a thickener additive selected from the group consisting of agar agar, xanthan gum, methyl cellulose, and arabic gum is absent (Based on the Experimental, the materials are absent) and wherein the at least one oxygen-containing compound or a mixture thereof is in an amount in the range from 50% to 100% (w/w) with respect to the amount of the active material (see the amount of N719 dye adsorbed on the untreated (UT) TiO2 electrode, which is 10-8 mol/cm2 in Table 2; The thickness of TiO2 films on the FTO glass is about 14 μm in P2884; The molecular weight of N719 dye is 1188.55 g/mol; The TiO2 density is 4.26 g/cm³; Based on the information, the amount of TiO2 (w/w) with respect to the amount of TiO2 and N719 dye is calculated as 90%).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Upon election of a Group above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species A1, the at least one oxygen-containing compound of the active material is MgO.
Species A2, the at least one oxygen-containing compound of the active material is ZnO or ZrO2.
Species A3, the active material comprises MgO, ZnO, ZrO2.

Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species B1, said electrodes are made of the different materials.
Species B2, said electrodes are made of the same materials.

Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species C1, said electrodes are made of copper.
Species C2, said electrodes are made of aluminum.
Species C3, said electrodes are made of graphite.

The above species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The common technical feature in all species is as follows: An electric power generator (EPG) comprising at least a first electrode (11) and a second electrode (12), wherein the electric power generator comprises an active material between said electrodes (11,12), said active material comprising at least one oxygen-containing compound selected from the group consisting of MgO, ZnO, ZrOCl2, ZrO2, SiO2, Bi2O3, Fe3O4, A1203,TiO2, BeO, CaO, Ga2O3, In203, GeO2, SnO2 and PbO2, wherein the particle size of the oxygen-containing compound has an average diameter in the range from 10 nm to 40 pm and wherein a thickener additive selected from the group consisting of agar agar, xanthan gum, methyl cellulose, and arabic gum is absent and wherein the at least one oxygen- containing compound or a mixture thereof is in an amount in the range from 50% to 100% (w/w) with respect to the amount of the active material. 

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JANG (Enhancement of Dye Adsorption on TiO2 Surface through Hydroxylation Process for Dye-sensitized Solar Cells). 
JANG teaches an electric power generator (EPG) (see the dye-sensitized solar cell, see Abstract, Experimental, Table 2) comprising at least a first electrode (11) (see the FTO substrate in Experimental) and a second electrode (12) (see the FTO glass in Experimental), wherein the electric power generator comprises an active material (see the TiO2 with N719 dye) between said electrodes (11,12) (see Experimental), said active material comprising at least one oxygen-containing compound selected from the group consisting of MgO, ZnO, ZrOCl2, ZrO2, SiO2, Bi2O3, Fe3O4, A1203,TiO2, BeO, CaO, Ga2O3, In203, GeO2, SnO2 and PbO2 (see TiO2) wherein the particle size of the oxygen-containing compound has an average diameter in the range from 10 nm to 40 um ([Experimental] TiO2 nanoparticle (P25, average particles size: 25 nm)) and wherein a thickener additive selected from the group consisting of agar agar, xanthan gum, methyl cellulose, and arabic gum is absent (Based on the Experimental, the materials are absent) and wherein the at least one oxygen-containing compound or a mixture thereof is in an amount in the range from 50% to 100% (w/w) with respect to the amount of the active material (see the amount of N719 dye adsorbed on the untreated (UT) TiO2 electrode, which is 10-8 mol/cm2 in Table 2; The thickness of TiO2 films on the FTO glass is about 14 μm in P2884; The molecular weight of N719 dye is 1188.55 g/mol; The TiO2 density is 4.26 g/cm³; Based on the information, the amount of TiO2 (w/w) with respect to the amount of TiO2 and N719 dye is calculated as 90%).

	Accordingly, the special technical feature linking all species does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726